                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                                3:18-cr-251-MOC-DCK-1


 UNITED STATES OF AMERICA,                      )
                                                )
                                                )
 Vs.                                            )                       ORDER
                                                )
                                                )
 MARCUS ANTONIO DURHAM,                         )
                                                )
                  Defendant.                    )


       THIS MATTER is before the Court on Defendant’s second pro se Motion for

Compassionate Release/Reduction of Sentence. (Doc. No. 57). Defendant is currently

incarcerated at FCI Loretto in Loretto, Pennsylvania. The government opposed his initial Motion

for Compassionate Release, and less than four months ago, the Court denied that first Motion for

Compassionate Release. (See Doc. No. 55).

       Defendant’s second pro se Motion for Compassionate Release alleges that conditions

have changed since submitting that first motion because (1) there is now a COVID-19 outbreak

at FCI Loretto and (2) Defendant has tested positive for COVID-19. These changed conditions

do not change the Court’s analysis of Defendant’ situation as set out in its prior order.

Importantly, the Court notes that the mere existence of the COVID-19 pandemic, which poses a

general threat to every non-immune person in the country, cannot alone provide a basis for a

sentence reduction.

       The Court denies this motion for the same reasons that it denied the first Motion for

Compassionate Release. (Doc. No. 55).


                                                    1



       Case 3:18-cr-00251-MOC-DCK Document 58 Filed 01/25/21 Page 1 of 2
       Having thus considered defendant’s motion and reviewed the pleadings, the Court enters

the following Order.

                                        ORDER

       IT IS, THEREFORE, ORDERED that Defendant’s second Motion for Compassionate

Release/Reduction of Sentence, (Doc. No. 57), is DENIED.




 Signed: January 25, 2021




                                              2



      Case 3:18-cr-00251-MOC-DCK Document 58 Filed 01/25/21 Page 2 of 2
